Citation Nr: 0325585	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-operative residuals of a right ankle injury.

2.  Entitlement to an initial compensable rating for 
residuals of a right knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from June 1973 to 
June 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 RO rating decision, and was 
previously remanded by the Board in November 1998.  The 
veteran testified about his claims at Travel Board hearings 
in June 1998 (before Veterans Law Judge Mark Halsey) and in 
April 2003 (before Veterans Law Judge Mary Gallagher).  
Transcripts of these hearings have been associated with the 
veteran's claims file.

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
the claims on appeal.  See also 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

2.  With any needed assistance from the 
veteran, obtain records relating to 
treatment of him beginning in 2001 by 
Tracy Jansen, M.D., at the Rocky Mount 
Family Medical Center in Rocky Mount, 
North Carolina.  Additionally, with any 
needed assistance from the veteran, 
obtain the report of his annual physical 
examination apparently conducted in May 
2003 (as referenced by the veteran during 
his April 2003 hearing).

3.  Ask the veteran to identify treatment 
by VA and non-VA health care providers 
for any right knee and/or right ankle 
symptoms since October 2000.  Attempt to 
obtain copies of any treatment records 
identified, as authorized by the veteran.  
VA records obtained should include any 
notes, discharge summaries, consults, and 
imaging (X-ray, MRI, CT scan).

4.  Make arrangements for the veteran to 
be afforded a VA orthopedic examination.  
Ensure that the claims folder is made 
available to the examiner in conjunction 
the examination.  Any tests or procedures 
deemed necessary (including x-rays) 
should be conducted.  The examiner should 
answer each of the following questions:  

a.  What are the ranges of 
motion of the veteran's right 
ankle and right knee, in 
degrees?  

b.  What are the objective 
manifestations attributable to 
the veteran's service-connected 
right ankle and right knee 
disabilities? 

c.  Does the veteran's right 
knee and/or right ankle 
disability exhibit weakened 
movement, excess fatigability, 
or incoordination?  If so, 
describe the nature and 
severity thereof.  Any 
musculoskeletal and neurologic 
dysfunction(s) involving the 
right knee and/or right ankle 
should be described in detail.

d.  Is there is any (i) pain, 
(ii) weakened movement, (iii) 
excess fatigability or (iv) 
incoordination on movement 
associated with the service-
connected right knee and/or 
right ankle disabilities?  Is 
there likely to be additional 
range of motion loss due to any 
of the these manifestations?  
If so, how much?

e.  Does any reported pain 
significantly limit the 
veteran's function during 
flare-ups or when the right 
knee and/or right ankle is used 
repeatedly?  Any limitation of 
right knee and/or right ankle 
function must be clearly 
identified.  If there is no 
pain, no limitation of motion 
and/or no limitation of 
function, such facts must be 
noted in the report.  

f.  If there is painful right 
knee and/or right ankle motion 
and it is due to causes other 
than the service-connected knee 
and/or ankle disabilities, what 
is the reason or cause of the 
pain?

g.  What is the frequency and 
duration of any "periodic 
flare-ups" of the veteran's 
service-connected right knee 
and/or right ankle 
disabilities?  What is the 
effect of these disabilities 
upon the veteran's daily 
activities?  The degree of 
functional impairment or 
interference with daily 
activities, if any, by the 
service-connected right knee 
and/or right ankle disabilities 
should be described in detail 
(e.g., any restrictions in 
walking, lifting, etc.). 

h.  The examiner should 
indicate whether the semilunar 
cartilage is dislocated and, if 
so, whether such dislocation is 
manifested by frequent episodes 
of "locking," pain, and 
effusion into the joint; and 
whether the semilunar cartilage 
has been removed and, if so, 
whether there are present 
symptoms associated with such 
removal.

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that the requested development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  If the VA 
examination report is inadequate for any 
reason, return it to the examining 
physician and request that all questions 
be answered.

6.  Thereafter, re-adjudicate the issues 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remains denied, the veteran and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
January 2000.  The appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	MARY GALLAGHER	MARK F. HALSEY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


